NOTE: This disposition is nonprecedential.


       United States Court of Appeals for the Federal Circuit

                                         2007-5125


                                  ROYAL EDWARD GLAUDE,

                                                       Plaintiff-Appellant,


                                             v.


                                     UNITED STATES,

                                                        Defendant-Appellee.


      Royal Edward Glaude, of Newark, California, pro se.

       Robert C. Bigler, Trial Attorney, Commercial Litigation Branch, Civil Division, United
States Department of Justice, of Washington, DC, for defendant-appellee. With him on the
brief were Peter D. Keisler, Assistant Attorney General, Jeanne E. Davidson, Director, and
Todd M. Hughes, Deputy Director.

Appealed from: United States Court of Federal Claims

Senior Judge Eric Bruggink
                           NOTE: This disposition is nonprecedential.


    United States Court of Appeals for the Federal Circuit

                                       2007-5125

                               ROYAL EDWARD GLAUDE,

                                                      Plaintiff-Appellant,

                                           v.

                                   UNITED STATES,

                                                      Defendant-Appellee.

                            ____________________________

                              DECIDED: September 7, 2007

                            ____________________________



Before MICHEL, Chief Judge, MOORE, Circuit Judge, and COTE, District Judge. ∗

PER CURIAM.

       Royal E. Glaude appeals the judgment of the Court of Federal Claims, Glaude v.

United States, No. 07-282 (Fed. Cl. May 11, 2007), dismissing Glaude’s complaint for

lack of jurisdiction. We affirm.

                                    BACKGROUND

        This case stems from Glaude’s employment with the United States Postal

Service, which ended on January 15, 1979 when he was discharged from service. On

June 26, 2006, Glaude filed an appeal with the Merit Systems Protection Board (the

Board), challenging his discharge. The Board dismissed Glaude’s appeal for lack of


∗
     Honorable Denise Cote, United Stated District Judge for the Southern District of
New York, sitting by designation.
jurisdiction. Glaude v. U.S. Postal Serv., No. SF-0752-06-0720-I-1, 2006 WL 3078088

(M.S.P.B. Oct. 2, 2006). Glaude thereafter filed a petition for review, which the Board

denied, making the dismissal of his appeal final. See Glaude v. U.S. Postal Serv., No.

SF-0752-06-0720-I-1 (M.S.P.B. Jan. 31, 2007).

       Following a failed attempt to bring an action against the Board in federal district

court, Glaude filed the present suit in the Court of Federal Claims on May 4, 2007. The

Court of Federal Claims raised the issue of lack of jurisdiction sua sponte. The court

characterized Glaude’s claims as alleging conspiracy by the United States Postal

Service and the Board. Glaude, slip. op. at 4. The court also noted that Glaude sought

reinstatement of his job and back pay in the amount of three million dollars. Id. at 3.

The court held that it did not have jurisdiction over the conspiracy claims, as they sound

in tort, nor over the civilian discharge claims. Id. at 4-5. The court further reasoned that

even if it could find an issue raised by Glaude that arguably fell within the court’s

jurisdiction, the claim would be time barred as beyond the six-year statute of limitations

for seeking damages against the United States. Id. at 5 (citing 28 U.S.C. § 2501).

Thus, the court dismissed Glaude’s complaint.

       Glaude argues on appeal that the Court of Federal Claims erred in holding that it

did not have jurisdiction over his claims. In particular, Glaude argues that the court

failed to consider whether the court has jurisdiction over his claim in light of the

Notification and Federal Employee Antidiscrimination and Retaliation Act of 2002, Public

Law 107-174, 116 Stat. 556 (2002) (the No FEAR Act).




2007-5125                                    2
                                            ANALYSIS

       We review de novo a dismissal by the Court of Federal Claims for lack of subject

matter jurisdiction. Wilson v. United States, 405 F.3d 1002, 1008 (Fed. Cir. 2005).

Jurisdiction in the Court of Federal Claims is primarily based on the Tucker Act, which

provides the court with jurisdiction to hear cases “against the United States founded

either upon the Constitution, or any Act of Congress or any regulation of an executive

department . . . in cases not sounding in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act

itself, however, “does not create any substantive right enforceable against the United

States for money damages.” United States v. Testan, 424 U.S. 392, 398 (1976). Thus,

in order to establish jurisdiction, Glaude must rely on some other money-mandating

right created by statute, regulation, or Constitutional provision.

       Glaude’s reliance on the No FEAR Act is unavailing. That Act does not create a

substantive right for which the government must pay damages, but rather, it requires

that federal agencies repay any discrimination or whistleblower damage awards out of

agency funds rather than the General Fund of the Treasury. See Pub. Law 107-174,

Sec. 201. Thus, the No FEAR Act is not a money mandating statute, and it does not

provide the Court of Federal Claims with jurisdiction over Glaude’s claims.

       We also conclude that the Court of Federal Claims correctly determined that it

lacked jurisdiction with respect to the other issues raised by Glaude’s complaint. Most

of Glaude’s allegations are directed to the Board and its relevant members acting in a

“manner to accomplish a common and unlawful plan in aiding [the U.S. Post Master

General] in clear disregard of their obligations.” Glaude, slip. op. at 4 (citing Glaude’s

complaint). These claims appear to allege a conspiracy to defraud and discriminate




2007-5125                                     3
against Glaude. However characterized, these conspiracy-based claims do not allege

breach of a contract or violation of a money-mandating constitutional provision, statute,

or regulation, and therefore, they do not fall within the jurisdiction of the Court of Federal

Claims.     See 28 U.S.C. § 1491(a).      To the extent that Glaude was seeking relief,

including back pay, from a discharge that occurred over twenty-seven years ago, the

court also properly dismissed these claims as being time-barred.            See Martinez v.

United States, 333 F.3d 1295, 1310 (Fed. Cir. 2003) (holding the six-year statute of

limitations under 28 U.S.C. § 2501 begins to run on claims arising from discharge as of

the date of discharge).

       For the foregoing reasons, the judgment of the Court of Federal Claims is

affirmed.

                                          COSTS

       Each party shall bear its own costs.




2007-5125                                     4